Title: From George Washington to John Mercereau, 12 July 1780
From: Washington, George
To: Mercereau, John


					
						Sir
						Head Quarters Bergen County 12th July 1780
					
					I last night recd yours of the 8th with the two letters from your correspondent in New York—desire him to enquire very particularly into the truth of Allens having been in, and if he finds it to have been so, to endeavour to find out the plan of operations concerted between him and the enemy in New York—Inclosed you have the several matters which I would wish to be informed of just now—The following is what the person who goes over may communicate to General Skinner—That the Army lays here and at West point—that their numbers at both places are now between 8 and 9000 as Recruits begin to join, but that they do not come in so fast as we wished and expected—That the pilots give very discouraging accounts of being able to carry the heavy french ships into the Hook—If that cannot be effected either Canada or south Carolina will be immediately attempted—Certain accounts are received from the West Indies of the arrival of twelve spanish and four french ships of the line with 12000 land forces—their object was not known, but they were to rendezvous at Martinico—I do not at present recollect any further. I am &.
					
						P.S. There seems to be a doubt whether there is more than one ship of the line at New York the Europa of 64 Guns—Be pleased to know with certainty whether there is another.
					
				